I respectfully dissent from the foregoing opinion. While there was conflicting evidence presented from which the trial court, as finder of fact, could have determined that Nancy Raymundo was an innocent owner, the trial court's own findings of fact support the proposition that she was not an innocent owner. It is undisputed that she knew her husband's license to practice medicine had been suspended and yet he continued to practice medicine out of the building she owned. While she may not have approved of his continued activity, she actively participated and helped him in his practice by working as his receptionist. Her duties included scheduling appointments and taking payments.
Additionally, there was evidence presented that Nancy Raymundo telephoned in prescriptions to various pharmacies for controlled substances on behalf of her husband's patients.
There is no dispute that Emmanuel Raymundo violated the terms of his suspension by practicing medicine in the building owned by his wife. Appellant claims that Nancy Raymundo could be charged with complicity in that crime pursuant to R.C.2923.03(A) and, therefore, could be prosecuted and punished as if she were a principal offender under R.C. 2923.03(F). I agree. I believe the state presented sufficient evidence to show that Nancy Raymundo could have been charged with complicity.
Accordingly, I would reverse the trial court's decision and remand the cause. I must, therefore, respectfully dissent. *Page 255